        Case 7:18-cv-06200-NSR Document 26 Filed 10/05/20 Page 1 of 1

                                                                                         '   ,·,
                                                                                       ' ;   l • '·.'   \

                                                                                  •.    '.' ! ' \ .


                                                                     · 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
THOMAS A. IAZZETTI,

                                   Plaintiff,
                 -against-                                                 18   CIVIL 6200 (NSR)

                                                                                JUDGMENT
TOWN OF TUXEDO and MICHAEL ROST,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated July 27, 2020, Defendants' motion to dismiss

Plaintiff's Complaint is GRANTED. The Court, however, granted Plaintiff leave to file an

amended complaint in accordance with the Order as to those claims not dismissed with prejudice.

Plaintiff had until August 28, 2020 to file his amended complaint. Since Plaintiff failed to file an

amended complaint within the time allowed, and without good cause, Plaintiffs claims are

dismissed with prejudice; accordingly, this case is closed.

Dated: New York, New York

          October 5, 2020


                                                                     RUBY J. KRAJICK

                                                                            Clerk of Court
                                                               BY:

                                                                           ~
